Title: To Thomas Jefferson from William DuVal, 27 April 1825
From: DuVal, William
To: Jefferson, Thomas


Dear Sir,
Buckingham
April 27th 1825.
I take the Liberty to introduce to your acquaintance and Attention Mr Benjamin Walker the Son, of my worthy Neighbour John M Walker EsqrYoung Mr Walker wishes to see the Friend of Liberty and the Father of the Virginia University. Mr Walker at present is a Student in the Hambden Sidney Academy and proposes to Visit the University. He is a Young Gentle man of correct Morals,I am, with great Esteem, Your most obedient ServtWilliam DuVal